Exhibit 10.1
THIRTY-THIRD AMENDMENT TO CREDIT AGREEMENT
     THIRTY-THIRD AMENDMENT, dated as of June 2, 2009 (this “Amendment”), to the
Credit and Guaranty Agreement, dated as of July 19, 2007, as amended by the
First Amendment and Waiver to Credit Agreement, dated as of November 9, 2007,
the Second Amendment to Credit Agreement, dated as of March 12, 2008, the Third
Amendment to Credit Agreement, dated as of March 26, 2008, the Fourth Amendment
to Credit Agreement, dated as of July 18, 2008, the Fifth Amendment to Credit
Agreement, dated as of July 24, 2008, the Sixth Amendment to Credit Agreement,
dated as of August 25, 2008, the Seventh Amendment to Credit Agreement, dated as
of September 30, 2008, the Eighth Amendment to Credit Agreement, dated as of
October 2, 2008, the Ninth Amendment to Credit Agreement, dated as of
October 29, 2008, the Tenth Amendment to Credit Agreement, dated as of
November 6, 2008, the Eleventh Amendment to Credit Agreement, dated as of
November 14, 2008, the Twelfth Amendment to Credit Agreement, dated as of
November 21, 2008, the Thirteenth Amendment to Credit Agreement, dated as of
December 4, 2008, the Fourteenth Amendment to Credit Agreement, dated as of
December 19, 2008, the Fifteenth Amendment to Credit Agreement, dated as of
January 5, 2009, the Sixteenth Amendment to Credit Agreement, dated as of
January 16, 2009, the Seventeenth Amendment to Credit Agreement, dated as of
February 5, 2009, the Eighteenth Amendment to Credit Agreement, dated as of
February 17, 2009, the Nineteenth Amendment to Credit Agreement, dated as of
February 23, 2009, the Twentieth Amendment to Credit Agreement, dated as of
March 3, 2009, the Twenty-First Amendment to Credit Agreement, dated as of
March 10, 2009, the Twenty-Second Amendment to Credit Agreement, dated as of
March 17, 2009, the Twenty-Third Amendment to Credit Agreement, dated as of
March 24, 2009, the Twenty-Fourth Amendment to Credit Agreement, dated as of
March 25, 2009, the Twenty-Fifth Amendment to Credit Agreement, dated as of
March 31, 2009, the Twenty-Sixth Amendment to Credit Agreement, dated as of
April 7, 2009, the Twenty-Seventh Amendment to Credit Agreement, dated as of
April 21, 2009, the Twenty-Eighth Amendment to Credit Agreement, dated as of
April 28, 2009, the Twenty-Ninth Amendment to Credit Agreement, dated as of
May 5, 2009, the Thirtieth Amendment to Credit Agreement, dated as of May 12,
2009, the Thirty-First Amendment to Credit Agreement, dated as of May 19, 2009,
the Thirty-Second Amendment to Credit Agreement, dated as of May 26, 2009 and
that certain letter agreement dated February 26, 2008 (as further amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Proliance International Inc., a Delaware corporation (“Holdings” and
the “Borrower”), certain domestic subsidiaries of the Borrower listed as a
“Guarantor” on the signature pages thereto (together with each other Person (as
defined in the Credit Agreement) that guarantees all or any portion of the
Obligations (as defined in the Credit Agreement) from time to time, each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), Silver Point
Finance, LLC, a Delaware limited liability company (“Silver Point”), as
collateral agent for the Agents (as hereinafter defined) and the Lenders (in
such capacity, together with its successors and assigns in such capacity, if
any, the “Collateral Agent”), and as administrative agent for the Agents and the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the “Administrative Agent” and together with the Collateral
Agent, each an “Agent” and collectively, the “Agents”) and Silver Point as lead
arranger (in such capacity, together with its successors and assigns in such
capacity, if any, the “Lead Arranger”).

 



--------------------------------------------------------------------------------



 



     WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth in the Credit Agreement unless otherwise defined herein.
     WHEREAS, the Credit Parties have requested that the Agents and the Lenders
amend certain provisions of the Credit Agreement, subject to the terms and
conditions set forth in this Amendment.
     WHEREAS, the Agent and the Lenders are willing to agree to this requested
Amendment, but only upon the terms and subject to the conditions set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the Agents and
the Lenders hereby agree as follows:
     1. Definitions. All capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.
     2. Defined Terms in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended, as follows:
          (a) New Definitions. Section 1.1 of the Credit Agreement is hereby
amended by adding the definitions of the following terms thereto, in
alphabetical order, to read in their entirety as follows:
          “Thirty-Third Amendment’ means the Thirty-Third Amendment to the
Credit Agreement, dated as of June 2, 2009, by and among the Credit Parties, the
Requisite Lenders and the Agents.”
          “Thirty-Third Amendment Effective Date’ has the meaning ascribed to
the term “Thirty-Third Amendment Effective Date” in the Thirty-Third Amendment.”
     3. Section 2.23 — Waiver Reserve. Section 2.23 of the Credit Agreement is
hereby amended by replacing the reference therein to “June 2, 2009” with
“June 9, 2009”.
     4. Twenty-Second Amendment — Forbearance. Section 5 of the Twenty-Second
Amendment is hereby amended by replacing the reference therein to “June 2, 2009”
with “June 9, 2009”.
     5. Conditions to Effectiveness. This Amendment shall become effective (the
“Thirty-Third Amendment Effective Date”) only upon satisfaction in full of the
following conditions precedent:
     (a) Collateral Agent shall have received counterparts of this Amendment
that bear the signatures of each Credit Party, each Agent and the Requisite
Lenders.
     (b) Except as set forth in the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, the

-2-



--------------------------------------------------------------------------------



 



Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the Eleventh
Amendment, the Twelfth Amendment, the Thirteenth Amendment, the Fourteenth
Amendment, the Fifteenth Amendment, the Sixteenth Amendment, the Seventeenth
Amendment, the Eighteenth Amendment, the Nineteenth Amendment, the Twentieth
Amendment, the Twenty-First Amendment, the Twenty-Second Amendment, the
Twenty-Third Amendment, the Twenty-Fourth Amendment, the Twenty-Fifth Amendment,
the Twenty-Sixth Amendment, the Twenty-Seventh Amendment, the Twenty-Eighth
Amendment, the Twenty-Ninth Amendment, the Thirtieth Amendment, the Thirty-First
Amendment, the Thirty-Second Amendment and this Amendment, the representations
and warranties contained herein, in Section IV of the Credit Agreement and in
each other Credit Document are true and correct in all material respects on and
as of the Thirty-Third Amendment Effective Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects on and as of such earlier
date).
     (c) Borrower shall have paid to Administrative Agent all amounts due and
owing to any Agent or any Lender in connection with this Amendment and the
Credit Documents.
     (d) Except as expressly waived herein, no Default or Event of Default shall
have occurred and be continuing on the Thirty-Third Amendment Effective Date or
would result from this Amendment becoming effective in accordance with its
terms.
     (e) All legal matters incident to this Amendment shall be reasonably
satisfactory to the Agents and their respective counsel.
     6. Representations and Warranties. Each Credit Party represents and
warrants as follows:
     (a) Organization, Good Standing, Etc. Each Credit Party (i) is a
corporation, limited liability company or limited partnership, duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
execute and deliver this Amendment, consummate the transactions contemplated
hereby and perform the Credit Agreement, as amended and modified hereby and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
other than in such jurisdictions where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.
     (b) Authorization, Etc. The execution, delivery and performance by each
Credit Party of this Amendment and the performance by each Credit Party of the
Credit Agreement, as amended and modified hereby (i) have been duly authorized
by all necessary action, (ii) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law,
or any contractual restriction binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Credit Document) upon or with respect to
any of its properties, and (iv) do not

-3-



--------------------------------------------------------------------------------



 



and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to its operations or any of its properties.
     (c) Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Credit Party
of this Amendment or the performance by any Credit Party of the Credit
Agreement, as amended and modified hereby.
     (d) Enforceability of Credit Documents. Each of this Amendment and the
Credit Agreement, as amended and modified hereby, is a legal, valid and binding
obligation of the Credit Parties which are party hereto or thereto, enforceable
against such Credit Parties in accordance with its terms, except as
enforceability may be limited by equitable principles and by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.
     (e) Representations and Warranties; No Default. Except as set forth in the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Sixteenth Amendment, the Seventeenth Amendment, the Eighteenth
Amendment, the Nineteenth Amendment, the Twentieth Amendment, the Twenty-First
Amendment, the Twenty-Second Amendment, the Twenty-Third Amendment, the
Twenty-Fourth Amendment, the Twenty-Fifth Amendment, the Twenty-Sixth Amendment,
the Twenty-Seventh Amendment, the Twenty-Eighth Amendment, the Twenty-Ninth
Amendment, the Thirtieth Amendment, the Thirty-First Amendment, the
Thirty-Second Amendment and this Amendment, the representations and warranties
contained herein, in Section IV of the Credit Agreement and in each other Credit
Document are true and correct in all material respects on and as of the
Thirty-Third Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date);
and, except as expressly waived herein, no Default or Event of Default shall
have occurred and be continuing on the Thirty-Third Amendment Effective Date or
would result from this Amendment becoming effective in accordance with its
terms.
     7. Effect of Amendment; Continued Effectiveness of the Credit Agreement.
     (a) Ratifications. Except as otherwise expressly provided herein, (i) the
Credit Agreement and the other Credit Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the Thirty-Third Amendment Effective Date (A) all
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Credit Agreement shall mean
the Credit Agreement as amended and modified by this Amendment, and (B) all
references in the other Credit Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended and modified by this
Amendment, (ii) to the extent that the Credit

-4-



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document purports to pledge to the Collateral
Agent, or to grant to the Collateral Agent a security interest in or lien on,
any collateral as security for the Obligations or the Guaranteed Obligations,
such pledge or grant of a security interest or lien is hereby ratified and
confirmed in all respects, and (iii) the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment of any right, power or
remedy of the Agents or the Lenders under the Credit Agreement or any other
Credit Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Credit Document. This Amendment shall be effective only
in the specific instances and for the specific purposes set forth herein and
does not allow for any other or further departure from the terms and conditions
of the Credit Agreement or any other Credit Document, which terms and conditions
shall remain in full force and effect.
     (b) No Waivers. Except as expressly set forth herein, this Amendment is not
a waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Credit Document and
the Agents and the Lenders expressly reserve all of their rights and remedies
under the Credit Agreement and the other Credit Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, by the Second
Amendment, by the Third Amendment, by the Fourth Amendment, by the Fifth
Amendment, by the Sixth Amendment, the Seventh Amendment, the Eighth Amendment,
the Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Sixteenth Amendment, Seventeenth Amendment, the Eighteenth
Amendment, the Nineteenth Amendment, the Twentieth Amendment, the Twenty-First
Amendment, the Twenty-Second Amendment, the Twenty-Third Amendment, the
Twenty-Fourth Amendment, the Twenty-Fifth Amendment, the Twenty-Sixth Amendment,
the Twenty-Seventh Amendment, the Twenty-Eighth Amendment, the Twenty-Ninth
Amendment, the Thirtieth Amendment, the Thirty-First Amendment or the
Thirty-Second Amendment, under applicable law or otherwise.
     (c) Amendment as Credit Document. Each Credit Party confirms and agrees
that this Amendment shall constitute a Credit Document under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect in
any material respect when made or deemed made or if any Credit Party fails to
perform or comply with any covenant or agreement contained herein.
     8. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent, the Borrowing Base Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) and (b) each Agent, the Borrowing Base Agent, and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Credit Parties and their Affiliates under the Credit
Agreement and the other Credit Documents. Notwithstanding the foregoing, the
Agents, the Borrowing Base Agent and the Lenders wish (and the Credit Parties
agree) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect any of the
Agents’, the Borrowing Base Agent’s and the Lenders’ rights, interests, security
and/or remedies under the Credit Agreement and the other Credit Documents.
Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable

-5-



--------------------------------------------------------------------------------



 



consideration, each Credit Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, the Borrowing Base Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise (collectively, “Claims”),
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done (collectively, “Actions”) on or prior to the
Thirty-Third Amendment Effective Date arising out of, connected with or related
in any way to this Amendment, the Credit Agreement or any other Credit Document,
or any act, event or transaction related or attendant thereto done or omitted to
be done on or prior to the Thirty-Third Amendment Effective Date, or the
agreements of any Agent, the Borrowing Base Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral on or prior to the
Thirty-Third Amendment Effective Date. For the avoidance of doubt, nothing
contained in this Amendment shall be deemed to release or discharge any Released
Party from any Claims arising out of, in connection with or related in any way
to Actions occurring after the date of this Amendment.
     9. Miscellaneous.
     (a) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.
     (b) Headings. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     (c) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
     (d) Expenses. The Borrower will pay on demand all reasonable fees, costs
and expenses of the Agents, the Borrowing Base Agent and the Lenders in
connection with the preparation, execution and delivery of this Amendment and
all documents incidental hereto, including, without limitation, the reasonable
fees, disbursements and other charges of Schulte Roth & Zabel LLP, counsel to
Administrative Agent and Collateral Agent, and of McGuireWoods LLP, counsel to
Borrowing Base Agent. In addition, the Borrower will pay all costs and expenses,
including attorneys’ fees (including allocated costs of internal counsel) and
costs of settlement, incurred by any Agent, Borrowing Base Agent and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the

-6-



--------------------------------------------------------------------------------



 



other Credit Documents by reason of any Default or Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings (including, without limitation, the costs and expenses of any
advisers retained by Agents, the Borrowing Base Agent and Lenders; provided,
that so long as no Event of Default has occurred and is continuing the Borrower
shall not be responsible for costs and expenses of CRS in excess of $25,000).
[Remainder of this page intentionally left blank]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  BORROWER:    
 
                PROLIANCE INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Arlen F. Henock    
 
           
 
      Name: Arlen F. Henock    
 
      Title: Executive Vice President, Chief Financial Officer    
 
                GUARANTORS:    
 
                AFTERMARKET LLC    
 
           
 
  By:   /s/ Arlen F. Henock    
 
           
 
      Name: Arlen F. Henock    
 
      Title: Vice President    
 
                AFTERMARKET DELAWARE CORPORATION    
 
           
 
  By:   /s/ Arlen F. Henock    
 
           
 
      Name: Arlen F. Henock    
 
      Title: Vice President    
 
                PROLIANCE INTERNATIONAL HOLDING CORPORATION    
 
           
 
  By:   /s/ Arlen F. Henock    
 
           
 
      Name: Arlen F. Henock    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



                  AGENTS AND LEAD ARRANGER:    
 
                SILVER POINT FINANCE, LLC, as Administrative Agent, Lead
Arranger and Collateral Agent    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
      Name: Zachary M. Zeitlin    
 
      Title: Authorized Signatory    
 
                LENDERS:    
 
                SPF CDO I, LTD., as a Lender    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
      Name: Zachary M. Zeitlin    
 
      Title: Authorized Signatory    
 
                FIELD POINT I, LTD. as a Lender    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
      Name: Zachary M. Zeitlin    
 
      Title: Authorized Signatory    
 
                FIELD POINT II, LTD. as a Lender    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
      Name: Zachary M. Zeitlin    
 
      Title: Authorized Signatory    
 
                FIELD POINT III, LTD. as a Lender    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
      Name: Zachary M. Zeitlin    
 
      Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  FIELD POINT IV, LTD. as a Lender    
 
           
 
  By:   /s/ Zachary M. Zeitlin    
 
           
 
      Name: Zachary M. Zeitlin    
 
      Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  BORROWING BASE AGENT AND LENDER:    
 
                WELLS FARGO FOOTHILL, LLC, as Borrowing Base Agent and a Lender
   
 
           
 
  By:   /s/ Jonathan Boynton    
 
           
 
      Name: Jonathan Boynton    
 
      Title: VP    

 